FILED
                             NOT FOR PUBLICATION                           OCT 27 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


GONZALO VALDOVINOS-BLANCO,                       No. 13-16289

                Plaintiff - Appellant,           D.C. No. 1:12-cv-00211-BAM

  v.
                                                 MEMORANDUM*
NEIL H. ADLER, Warden; BURNETT
RUCKER, M.D.; MANAGEMENT AND
TRAINING CORPORATION; FEDERAL
BUREAU OF PRISONS,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                   Barbara McAuliffe, Magistrate Judge, Presiding**

                            Submitted February 14, 2014***

Before:         HUG, FARRIS, and CANBY, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gonzalo Valdovinos-Blanco appeals pro se the district court’s judgment

dismissing, pursuant to 28 U.S.C. § 1915(e)(2)(B), his action alleging deliberate

indifference to his medical needs and violation of his Eight Amendment rights.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Because Valdovinos-Blanco alleged wrongdoing at a federal prison rather

than wrongdoing by persons acting under color of state law, the magistrate judge

properly characterized Valdovinos-Blanco’s claims as an action under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), not

an action under 42 U.S.C. § 1983. See Daly-Murphy v. Winston, 837 F.2d 348,

355 (9th Cir. 1987); see also Hartman v. Moore, 547 U.S. 250, 255 n.2 (2006);

Starr v. Baca, 652 F.3d 1202, 1206 (9th Cir. 2011).

      Valdovinos-Blanco contends that the magistrate judge erred by dismissing

his action without granting leave to amend. He was imprisoned at a privately

operated federal prison. A Bivens action alleging improper medical care may not

be pursued against any of the defendants in this action. See Minneci v. Pollard,

132 S. Ct. 617, 626 (2012) (holding that federal prisoner may not pursue a Bivens

claim against privately employed personnel working at a privately operated federal

prison where the allegedly wrongful conduct is of a kind that typically falls within

the scope of traditional state tort law, such as improper medical care); Correctional


                                          2
Services Corp. v. Malesko, 534 U.S. 61, 63 (2001) (holding that a Bivens action

may not be brought against a private corporation); FDIC v. Meyer, 510 U.S. 471,

484-86 (1994) (holding that a Bivens cause of action may not be brought against a

government agency). Because the magistrate judge correctly concluded that

Valdovinos-Blanco cannot cure this deficiency by amendment, she did not abuse

her discretion by dismissing the action without leave to amend. See Lopez v.

Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc) (setting forth standard of

review and explaining that leave to amend should be granted unless the

deficiencies in the complaint cannot be cured by amendment).

      AFFIRMED.




                                         3